Bierly, J.
— This is an appeal from the Industrial Board. It appears from the record that appellant filed an application for compensation on the Industrial Board’s Form No. 9, in which he alleged disability and impairment plus medical expenses resulting from accidental injury arising out of and in the course of his employment. A hearing resulted before a single hearing member, who found that the appellant had not sustained an accidental injury arising out of and in the course of his employment and further found that appellant was suffering from chronic bronchitis, which was in no way connected with his employment.
Appellant then filed his petition to review before the full Industrial Board. Prior to their review, appellant discovered that he had misconceived his remedy and he then filed an application for compensation for injuries resulting from an occupational disease arising out of and in the course of his employment, the same being the Industrial Board Form No. 115.
The full Board found that appellant suffered no accidental injury arising out of or in the course of his employment and that the Industrial Board Form No. 115 was not timely filed.
It appears that the appellant has raiséd only one issue for determination in this appeal, by his failure to comply with Rule 2-17 (h) of the Supreme Court. He has failed to .cite any authority except for the following proposition:
*159“Burns’ Indiana Statutes Annotated . . . (40-2220 [1])
“. . . gives a claimant an absolute right to amend his claim in form or substance at any time prior to final disposition of a cause. By statutory definition this cause was not finally disposed of. Burns 40-2220 (f) reads as follows:
“ ‘An award of the Board, by less than all of the members as provided in this section, if not reviewed as provided in this section, shall be final and conclusive’ ” (our emphasis).
The above authority is the only authority cited. As can be readily observed, the problem is to determine the import of the words, “final disposition”, as they are used in the above statute.
We cannot accept appellant’s contention that § 40-2220 (f) gives a statutory definition to the words “final disposition” for the definition section of the Act is found at § 40-2205.
Section (f) further states:
“An award by the full board shall be conclusive and binding unless either party to the dispute, within thirty [30] days after receiving a copy of such award, appeals to the Appellate Court under the same terms and conditions as govern appeals in ordinary civil actions, and the Appellate Court shall have jurisdiction to review all questions of law and of fact.”
If we were to accept appellant’s contention, and follow it to its logical conclusion, appellant could, even while this appeal is pending, file a new form under this Act.
We believe it to be more reasonable to assume that the legislature intended the words “final disposition” to mean the conclusion of the evidentiary hearing before the hearing examiner, and his findings and judgment which he renders thereon.
*160*159In any event, in view of the finding of the Industrial Board, any error charged in the failure of the Board to permit the *160filing of the Form 115, is harmless error since the Board found that appellant was suffering from a condition known as chronic bronchitis, which condition was in no way brought about in the course of his employment.
We hold that no question has been properly presented in this appeal, which deals with the sufficiency of the evidence.
We are of the opinion that the judgment should be affirmed.
Judgment affirmed.
Carson, C. J., Cook and Cooper, JJ., concur.
Faulconer, J., concurs with concurring opinion.
Smith, J., dissents with opinion, with Pfaff, J., concurring, and Prime, J., concurring in result.